             Case 2:17-cr-00071-JAM Document 129 Filed 08/04/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-00071-JAM
11
                                 Plaintiff,             JOINT STIPULATED REQUEST TO SET
12                                                      BRIEFING SCHEDULE ON DEFENDANT’S
                           v.                           MOTION FOR COMPASSIONATE RELEASE
13                                                      PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)
     SEQUOIYA HARRIS,
14
                                 Defendants.
15                                                      COURT: Hon. John A. Mendez

16

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.     On August 2, 2021, defendant filed a motion for compassionate release pursuant to 18

20 U.S.C. § 3582(c)(1)(A).

21          2.     The government requires additional time to obtain potentially relevant materials from the

22 Bureau of Prisons, and then review those records and draft its response.

23          3.     The parties have conferred and jointly stipulate and request that the Court order the

24 following briefing schedule on defendant’s motion:

25                   August 31, 2021 – Government’s opposition due

26                   September 7, 2021 – Defendant’s reply, if any, due

27          IT IS SO STIPULATED AND REQUESTED.

28


      STIPULATED REQUEST TO SET BRIEFING SCHEDULE       1
      AND [PROPOSED] ORDER
            Case 2:17-cr-00071-JAM Document 129 Filed 08/04/21 Page 2 of 2

 1
     Dated: August 3, 2021                               PHILLIP A. TALBERT
 2                                                       Acting United States Attorney
 3
                                                         /s/ CHRISTOHPER S. HALES
 4                                                       CHRISTOHPER S. HALES
                                                         Assistant United States Attorney
 5

 6
     Dated: August 3, 2021                               /s/ TONI WHITE
 7                                                       TONI WHITE
 8                                                       Counsel for Defendant
                                                         SEQUOIYA HARRIS
 9

10

11
                                                   ORDER
12
          IT IS SO ORDERED this 3rd day of August, 2021.
13

14                                                 /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
15
                                                   UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATED REQUEST TO SET BRIEFING SCHEDULE     2
     AND [PROPOSED] ORDER
